Citation Nr: 1007371	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating for psychiatric 
disability, diagnosed as major depressive disorder, 
recurrent, without psychotic features, and an adjustment 
disorder not otherwise specified, in excess of 30 percent 
from October 1, 2001, and in excess of 50 percent from August 
21, 2009.

2.  Entitlement to an initial rating for angioedema and 
urticaria in excess of a noncompensable (0 percent) rating 
from October 1, 2001; in excess of 10 percent from June 21, 
2007; and in excess of 20 percent from September 17, 2009.

3.  Entitlement to an initial rating for headaches in excess 
of a noncompensable (0 percent) rating from October 1, 2001, 
and in excess of 10 percent from November 24, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.

These matters are on appeal from a rating decisions dated in 
December 2001 and March 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
the December 2001 rating decision the RO granted service 
connection for angioedema and urticaria, effective October 1, 
2001, and assigned a noncompensable initial rating.  In the 
March 2003 rating decision, the RO granted service connection 
for a dysthymic disorder effective October 1, 2001, and 
assigned an initial rating of 10 percent; and granted 
entitlement to service connection for headaches effective 
October 1, 2001, and assigned a noncompensable (0 percent) 
initial rating.

The Veteran has appealed the assigned initial ratings.  The 
RO has granted the benefits sought on appeal in part.  
However, the Veteran's appeal is not satisfied, as the 
Veteran has continued his appeal and the highest available 
schedular rating has not been assigned for his disabilities.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's service-connected psychiatric disability was 
diagnosed as major depressive disorder, recurrent, without 
psychotic features, and an adjustment disorder not otherwise 
specified, at his November 2008 VA examination.  The Board 
has rephrased the issue on appeal to reflect the revised 
diagnosis.

In April 2009 the RO issued a statement of the case for five 
additional RO determinations, issued by a rating decision in 
November 2008, with respect to which the Veteran had 
submitted a notice of disagreement in November 2008.  After 
the receipt of additional evidence, the RO issued a 
supplemental statement of the case with respect to four of 
the issues in August 2009.  (In August 2009 the RO granted 
service connection for bilateral open angle glaucoma, 
resolving the notice of disagreement as to the fifth issue.)  
The cover letter to the August 2009 supplemental statement of 
the case specifically informed the Veteran that he had not 
submitted a VA Form 9 or other document satisfying the 
requirements for a substantive appeal with respect to these 
four additional issues.  As no substantive appeal has been 
received, these claims are not currently on appeal; nor did 
the Veteran's representative contend these issues are on 
appeal in a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) received in December 2009.  
See 38 U.S.C.A. § 7105.

By written statement dated in October 2006, the Veteran 
withdrew appeals for service connection presbyopia / myopic 
astigmatism, and for service connection for tooth extraction 
on upper right with gap.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, a treating VA physician wrote that the 
Veteran had headaches with prostrating attacks occurring 3 to 
5 times per month and requiring medication and bed rest.  
This would represent a significant increase in symptomatology 
and treatment.  Further, a for-fee VA examination in November 
2008 that was to discuss the Veteran's headaches as well as 
his angioedema and urticaria did not discuss clinical 
findings or review of the medical evidence with respect to 
headaches.  In light of the apparent worsening symptoms, and 
the inadequacy of the most recent VA examination, a new VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 
VAOPGCPREC 11-95.

The same VA treating physician wrote in his September 2009 
letter that the Veteran's angioedema and urticaria attacks 
involved the mouth, larynx, rashes, swelling, and oozing of 
the skin and scaling, and required medications that hamper 
normal activities.  This is a greater degree of 
symptomatology than described in the November 2008 for-fee VA 
examination report.  Consequently, a new VA examination is 
required.  38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

In August 2009, a treating nurse-practitioner wrote that the 
Veteran was being treated at both the Mental Health Clinic 
and Posttraumatic Stress Disorder clinic, and had been 
diagnosed as having both depression and PTSD.  (The Veteran 
is not service-connected for PTSD, and has not filed a 
substantive appeal with respect to a denial of his claim for 
service connection for PTSD.)  She described the Veteran's 
symptoms as including depression with decreased productivity, 
problems maintaining work and personal relationships, 
frequent panic attacks and decreased interest and motivation.  
This appears to be a significant worsening of symptoms since 
the time of a for-fee VA psychiatric examination conducted in 
November 2008.  The Board notes, however, that while the 
examiner diagnosed the Veteran's condition as "moderate" in 
the Axis I line of his report, in the Axis V line (Global 
Assessment of Functioning) a score of 45 was assigned, though 
without explanation.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  By definition, GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  Without 
clarification or explanation, the Axis I line of the November 
2008 examiner's report and the body of the report appear on 
their face inconsistent and reflect a lesser degree of 
disability as compared to the GAF of 45 indicated at the Axis 
V line of the report.  

A new VA psychiatric examination is required to account for 
the worsening symptoms indicated by the August 2009 VA 
clinician, and to better describe or clarify the Veteran's 
impairment of social and occupational functioning 
attributable to his service-connected psychiatric disability 
in light of the apparent inconsistencies in the November 2008 
VA examination report.  See 38 U.S.C.A. § 5103A(d); 
Mittleider v. West, 11 Vet. App. 181 (1998) (regulations 
require that when examiners are not able to distinguish the 
symptoms and/or degree of impairment due to a service-
connected versus a nonservice-connected disorder, VA must 
consider all of the symptoms in the adjudication of the 
claim).

Additionally, the record and the above-described clinicians' 
letters reflect ongoing VA treatment for each of the 
conditions at issue in this appeal.  Accordingly, the RO/AMC 
should seek to obtain all relevant records of VA treatment 
that have not been previously associated with the claims 
file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his psychiatric 
disability, angioedema and urticaria, and 
headaches, that have not been previously 
obtained.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  The Veteran should also be 
advised that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO.

The records sought must include all 
relevant records of VA treatment that have 
not been previously associated with the 
claims file.  

With respect to psychiatric disability, 
this includes VA records from both the 
Mental Hygiene Clinic and the PTSD clinic, 
as described in an August 2009 letter from 
a VA clinician.

2.  Once all available relevant medical 
records have been received, make 
arrangements with the appropriate VA medical 
facility or facilities for the Veteran to be 
afforded VA examinations with appropriate 
clinicians for the purpose of determining 
the current severity of his service-
connected psychiatric disability, angioedema 
and urticaria, and headaches.

The RO should send the claims file to the 
examiners for review, and each examining 
clinician should indicate that the claims 
file was reviewed.

(a) With respect to the Veteran's 
psychiatric disability, the examiner should 
provide diagnoses for each psychiatric 
disorder found.  

To the extent a nonservice-connected 
psychiatric disorder (for example, PTSD) 
is found in additional to the Veteran's 
service-connected disability (recently 
diagnosed as major depressive disorder, 
recurrent, without psychotic features, and 
an adjustment disorder not otherwise 
specified), the examiner should indicate 
whether it is plausible to separate 
symptoms of service-connected disability 
from those of nonservice-connected 
disability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score, and 
provide a full rationale for the GAF score 
assigned.
 
The examiner should describe the nature, 
manifestations, and severity of the 
Veteran's current service-connected 
psychiatric disability and the extent to 
which the Veteran's service-connected 
disability interferes with social and 
occupational functioning.

(b) With respect to the Veteran's 
angioedema and urticaria, the examiner 
should review all relevant medical evidence 
of record, including the September 2009 
written statement of VA treating physician 
Dr. L., and reports of for-fee VA 
examinations in June 2007 and November 
2008, and describe all manifestations of 
these disabilities.

The examiner should specifically list the 
medications taken by the Veteran for 
these disabilities and the extent to 
which these medications interfere with 
social and occupational functioning and 
with activities of daily life.

Further, the examiner should indicate 
whether he concurs with Dr. L's September 
2009 statement that the Veteran's 
angioedema with urticaria involves the 
mouth, larynx, rashes, swelling, oozing 
of the skin and scaling.  If so, the 
examiner should indicate for how long, 
from October 2001 forward, the Veteran 
has experienced this level of 
symptomatology.

(c) With respect to the Veteran's 
headaches, the examiner should review the 
relevant medical evidence of record, 
including the September 2009 written 
statement of VA treating physician Dr. L., 
and reports of for-fee VA examinations in 
June 2007 and November 2008, and describe 
all manifestations of this disability.

The examiner should specifically list the 
medications taken by the Veteran for his 
headaches and the extent to which these 
medications interfere with social and 
occupational functioning and with 
activities of daily life.

Further, the examiner should indicate 
whether he concurs with Dr. L's September 
2009 statement that the Veteran's 
headaches are characterized by 
prostrating attacks occurring three to 
five times per month requiring medication 
and bed rest.  If so, the examiner should 
indicate for how long, from October 2001 
forward, the Veteran has experienced this 
level of symptomatology.

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


